TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 19, 2019



                                      NO. 03-17-00796-CV


                                 Jay Michael Barndt, Appellant

                                                 v.

                                  Josie Lynn Barndt, Appellee




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from an order in a suit affecting the parent-child relationship signed by the trial

court on November 3, 2017. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order in a suit affecting the parent-child relationship. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.